Abbott, S.
Under the provisions of the Code of Civil Procedure, sections 440, 441, 787, in reference to the service of summons by publication, such ¡service is not complete until the expiration of at least six full weeks from the time of the first publication. Market Nat. Bank v. Pacific Nat. Bank, 89 N. Y. 397. The process designated as a citation in the surrogate’s court corresponds exactly to the summons in other courts, and section 2532 prescribes that the proofs of service of both processes must be made in the same manner. Section 2524 was undoubtedly intended to correspond to section 440, -and it would be but a refinement of language to hold otherwise; consequently the decision in 89 N. Y., supra, is controlling. The service of citation is therefore incomplete.